Citation Nr: 0521971	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in White River Junction, Vermont


THE ISSUES

Entitlement to service connection for residuals of right eye 
injury.

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1943.  The veteran also had unverified periods of active duty 
for training (ACDUTRA) while serving in the National Guard 
from October 1938 to September 1940.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in White River Junction, Vermont.

In September 2004, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  There is no reference in the veteran's service medical 
records to the veteran's reported rifle butt injury.

2.  Myopia, retinitis, and choroiditis clearly and 
unmistakably existed prior to both periods of the veteran's 
military service.

3.  Myopia is not a disease for which service connection is 
granted.

4.  Retinitis and choroiditis clearly and unmistakably did 
not increase in severity as a result of the veteran's 
military service.

5.  Any currently present disability of the right eye is not 
related to the veteran's military service. 

6.  Bilateral hearing loss disability was not present in 
service.

7.  The veteran's bilateral hearing loss disability is not 
etiologically related to active military service.


CONCLUSIONS OF LAW

1.  Residuals of right eye injury were not incurred in or 
aggravated during the veteran's military service.  38 
U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.303.  

2.  Bilateral hearing loss disability was not incurred in or 
aggravated during the veteran's military service.  38 
U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.303, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case 
and letters dated in August 2003 and June 2004 from the RO, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran attended a hearing before the 
undersigned.  The Board notes that at that hearing in 
September 2004 the veteran submitted additional VA medical 
records along with a waiver of first consideration of such 
evidence by the RO.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the 
veteran's claims.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of the claims.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

An attempt by the RO to obtain service medical records from 
the veteran's period of service in the National Guard was 
unsuccessful.  

Service medical records from the veteran's period of active 
duty note that according to the December 1942 entrance 
examination report the veteran had normal hearing and myopia.  
The veteran was physically qualified for limited military 
service by reason of defective vision.  Service medical 
records for the period December 1942 to March 1943 are 
negative for complaints or finding with respect to hearing 
loss disability.  Service medical records note that the 
veteran was seen several times for his bilateral myopia.  A 
February 1943 consultation report indicates that the veteran 
complained of headaches and dizziness, which he had suffered 
for several years and attributed to his poor vision.  A 
February 1943 quarters card notes that the veteran had 
bilateral, chronic, degenerative myopia, severe bilateral 
retinitis, and chronic, severe, degenerative bilateral 
choroiditis.  The veteran was found to be unfit as a soldier 
due to these conditions, which were noted to have existed 
prior to entry.

A 1974 VA medical record notes that the veteran's ears were 
normal and that he wore eyeglasses.

VA medical records from May 1979 to October 1979 do not note 
any complaints regarding or treatment for the veteran's eyes 
or hearing.

An October 1980 statement submitted by the veteran notes that 
he reported having headaches as a result of a severe eye 
condition that he had had since he was approximately five 
years old.  

VA treatment records from December 1979 to June 1982 note no 
complaints or treatment regarding the veteran's eyes or his 
hearing.

A July 2001 VA Eye Clinic note states that the veteran had a 
history of herpes simplex keratitis and felt that it is 
coming back.  The assessment was that he was diabetic with 
neurotrophic cornea, right eye worse than left eye, secondary 
to recurrent herpes simplex keratitis.  

A January 2002 VA Eye Clinic note states that the veteran has 
glaucoma, history of retinal detachment in the right eye, 
adult onset diabetes mellitus with neurotrophic keratitis, 
history of herpetic keratitis, refractive error with 
presbyopia in each eye.  The veteran continued to receive 
treatment for these conditions at the VA eye clinic through 
August 2004.  None of the medical records contains an opinion 
as to the etiology of any of the veteran's eye conditions.

A November 2002 VA Audiology Clinic note states that the 
veteran was seen for a hearing aid fitting.  He was initially 
seen on September 3, 2002.  The veteran reported a 
longstanding, gradually progressive hearing loss.  He also 
reported having had a hearing test many years before but did 
not remember from whom.  The veteran stated that while 
serving in the National Guard prior to World War II, he was 
hit on the right side of his head with a rifle butt; he said 
that this affected the vision in his right eye.  The veteran 
reported military noise exposure for three months while he 
was in the army.  The veteran reported no occupational noise 
exposure; he was in food sales for his entire career.  The 
impression was sensorineural hearing loss.  Right ear showed 
normal mobility with negative middle ear air pressure.  The 
hearing loss was bilateral, right worse than left.  Hearing 
loss in the left ear was mild to moderately severe and in the 
right ear hearing loss was moderate to moderately severe.  No 
opinion as to the etiology of the hearing loss is listed.

A June 2003 letter from G. R. Kelly, M.D., notes that the 
veteran was first seen in 1974.  At that time the veteran was 
highly myopic.  In 1985 the veteran was seen again by Dr. 
Kelly and had early cataracts, but undamaged optic discs.  
Peripheral vision was tested and glaucoma treatment was 
started.  In 1989 the veteran had corrected vision of 20/200 
in the right eye and 20/40 in the left.  After laser 
capsulotomy in 1990 the veteran had 20/20 vision.  By early 
1998 the veteran had diabetes.  In early 1999 the veteran had 
retinal detachment in the right eye.  Beginning in March 1999 
the veteran had a recurring problem with herpes simplex 
keratitis in the right eye, which continued through May 2001.  
The veteran's diagnoses included glaucoma, cataract surgery, 
retinal detachment repair in the right eye, diabetes, and a 
history of recurrent herpes simplex keratitis in the right 
eye.  

A January 2004 VA Audiology note states that the veteran was 
seen for his annual follow-up.  The veteran reported that he 
could not wear his hearing aids consistently due to wax 
related malfunction.  The veteran reported that he planned to 
file a claim for service connection for his hearing loss.  He 
stated that he was hit on the right side of the head with a 
rifle butt during service, which he stated affected his 
hearing.  He denied family history of hearing loss and 
occupational noise exposure.  The examiner stated that the 
veteran has sensorineural hearing loss which was mild sloping 
to moderately severe across the frequency range in both ears, 
with the right being slightly worse than the left.  Levels 
remained stable relative to the last audiogram done in 
September 2002.  

A February 2004 letter from C. Messina, D.O., states that the 
veteran's loss of vision and loss of hearing was likely a 
result of the injury he sustained in 1939 because the veteran 
stated that he had had symptoms since the injury.

At the September 2004 Travel Board hearing before the 
undersigned, the veteran testified that he wore glasses 
before he entered service.  He stated that after he was 
injured by the rifle butt his right eye was worse than his 
left eye; he had double vision, floaters and severe 
headaches.  The veteran said that since service he only 
received treatment at the VAMC in White River Junction for 
his eyes.  The veteran also stated that his hearing was 
affected by the rifle butt injury as well as in-service noise 
exposure.  The veteran stated that he received medical 
treatment for his hearing loss soon after service, in the 
1940s and 1950s.  Then, he said he received hearing aids in 
the 1970s and 1980s.  

Legal Criteria

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty or while performing active duty for training, or 
due to injury incurred in or aggravated while performing 
inactive duty training. 38 U.S.C.A. §§ 101(24), 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease initially diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation. 38 
C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
residuals of a right eye injury and hearing loss disability 
because they resulted from an in-service injury from a rifle 
butt, which occurred in August 1939.  

The Board notes that although service medical records for the 
veteran's period of service with the National Guard are 
unavailable, and therefore do not document the alleged rifle 
butt injury, the service medical records for his period of 
active duty from December 1942 to March 1943 are available.  
Those service medical records note that the veteran had 
normal hearing and defective vision at induction.  The 
service medical records do not note any complaints or 
findings with respect to hearing loss.  They do note the 
veteran's severe myopia.  The service medical records also 
note that the veteran was seen for problems with his vision 
and was diagnosed with myopia, retinitis, and choroiditis.  
All three eye conditions were noted to have existed prior to 
entry.  Importantly, none of the service medical records 
indicate that the veteran had been injured by a rifle butt 
during an earlier period of service with the National Guard.

The post-service medical evidence of record notes that the 
veteran currently has glaucoma, herpes simplex keratitis, and 
retinal detachment.  Furthermore, the post-service medical 
evidence of record does not show that the veteran was 
diagnosed with hearing loss until 2002, which is more than 50 
years after the veteran separated from active duty, and none 
of the medical evidence notes a diagnosis of any eye 
condition other than myopia until 1985.  None of these 
conditions (other than myopia) was present during either 
period of the veteran's military service, and none of the 
medical evidence states that it is at least as likely as not 
that either the currently diagnosed eye conditions or the 
currently present hearing loss is the result of the veteran's 
1939 rifle butt injury, or otherwise related to his military 
service.  Additionally, none of the medical evidence of 
record indicates that the veteran's pre-existing eye 
conditions underwent an increase in severity as a result of 
the veteran's military service.  In this regard, it is noted 
that myopia, that is, refractive error of the eye, is not a 
disability for which compensation is payable.  Moreover, 
there is simply no post-service evidence that either 
retinitis or choroiditis exists.

The Board notes that the veteran has testified that he 
suffered from both hearing loss and more difficulty with his 
right eye following the rifle butt injury, which he says 
continued after he separated from service.  However, there is 
no medical evidence documenting any treatment for either of 
these conditions until many years after service.  
Importantly, the Board notes that VA medical records from 
1979 are silent with respect to each of these conditions.  

The Board also acknowledges that the record contains a letter 
from C. Messina, D.O., which states that the veteran's vision 
loss and hearing loss are likely the result of the injury he 
sustained in 1939 because the veteran stated that he has had 
symptoms since that accident.  This is not competent evidence 
of a nexus between the veteran's National Guard service and 
his residuals of right eye injury or his hearing loss 
disability for several reasons.  First, Dr. Messina's opinion 
is based upon the veteran's self reported history of the 
injury, which has not been substantiated by the service 
medical records.  In this regard, the Board notes that even 
though the National Guard service medical records are 
unavailable, the service medical records for the veteran's 
period of active duty do not mention a prior injury such as 
the veteran describes.  Second, Dr. Messina's opinion is 
based upon the veteran's self report history of his 
disabilities, and not upon any review of the veteran's 
medical history.  None of the medical evidence corroborates 
the veteran's contention that he has had a continuity of 
symptoms related to each of these conditions since service.  
Third, Dr. Messina does not state whether or not she examined 
the veteran.  Fourth, Dr. Messina does not give a rationale 
for the opinion rendered other than the veteran's own 
statement regarding his symptoms, which as mentioned above, 
is not corroborated by the medical evidence of record.  
Importantly, the service medical records note that the 
veteran had normal hearing in December 1942.  Finally, the 
opinion only states that it is "likely" that the visual 
loss and hearing loss are related to the in-service injury; 
it does not state with enough certainty that there is a nexus 
between either disability and the alleged in -service injury.

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and the alleged rifle butt injury which 
occurred in 1939 purportedly during a National Guard training 
camp (or to his military service in general) is limited to 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for these 
conditions.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable in the instant appeal.  



ORDER

Entitlement to service connection for residuals of right eye 
injury is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


